—Judgment affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to suppress his statements to the police as the fruit of an illegal search of his apartment. Defendant’s apartment was searched pursuant to a search warrant later determined to be invalid. Assuming that there is a causal connection between the challenged statements and the illegal search {see, People v Arnau, 58 NY2d 27, 32), we conclude that the causal connection is “so attenuated as to dissipate the taint” {Nardone v United States, 308 US 338, 341; see, Wong Sun v United States, 371 US 471, 487). Defendant was not questioned until he had been transported to the police station and had waived his Miranda rights, and he initially gave the police an exculpatory statement. While awaiting booking three hours after the illegal search, defendant made an oral admission that he later set forth in writing for the police. Defendant does not contend that the police lacked probable cause to arrest him, nor does he contend that he was illegally arrested in his home without an arrest *862warrant. Under the circumstances of this case, we conclude that defendant’s statements were not obtained by exploitation of the illegal search (see, Brown v Illinois, 422 US 590, 603). In so concluding, we have considered the length of time between the illegality and the statements, “the presence of intervening circumstances * * * and, particularly, the purpose and flagrancy of the official misconduct” (Brown v Illinois, supra, at 603-604; see, People v Johnson, 66 NY2d 398, 407). We further reject the contention of defendant that the sentence is unduly harsh or severe.
All concur except Green, J. P., who dissents and votes to reverse in the following Memorandum.